USCA1 Opinion

	




          December 9, 1992                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________                                 ____________________        No. 92-1524        No. 92-1524                      RHODE ISLAND HOSPITAL TRUST NATIONAL BANK,                      RHODE ISLAND HOSPITAL TRUST NATIONAL BANK,                                 Plaintiff, Appellee,                                 Plaintiff, Appellee,                                          v.                                          v.                      HOWARD COMMUNICATIONS CORPORATION, ET AL.,                      HOWARD COMMUNICATIONS CORPORATION, ET AL.,                                Defendants, Appellees.                                Defendants, Appellees.                                      __________                                      __________                              ROBERT T. HOWARD, ET AL.,                              ROBERT T. HOWARD, ET AL.,                               Defendants, Appellants.                               Defendants, Appellants.                                 ____________________                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                          FOR THE DISTRICT OF MASSACHUSETTS                    [Hon. Frank H. Freedman, U.S. District Judge]                    [Hon. Frank H. Freedman, U.S. District Judge]                                             ___________________                                 ____________________                                 ____________________                                        Before                                        Before                                 Breyer, Chief Judge,                                 Breyer, Chief Judge,                                         ___________                           Cyr and Boudin, Circuit Judges.                           Cyr and Boudin, Circuit Judges.                                           ______________                                 ____________________                                 ____________________             John F. Henning, Jr. for appellants.             John F. Henning, Jr. for appellants.             ____________________             Sabin  Willett with  whom Patricia  J. Hill  and Bingham,  Dana &             Sabin  Willett with  whom Patricia  J. Hill  and Bingham,  Dana &             ______________            _________________      ________________        Gould were on brief for appellee.        Gould were on brief for appellee.        _____                                 ____________________                                 ____________________                                 ____________________                                 ____________________                  CYR,  Circuit  Judge.   Between  1988  and 1990,  appellants                  CYR,  Circuit  Judge.                           ______________        Robert  Howard and  Scott Robb  held FCC  licenses to  operate several        radio stations  through two closely-held companies,  Howard Communica-        tions Corporation and Citicom Radio of Pittsfield [hereinafter collec-        tively,  the "Companies"].1   In  1990, the  Companies defaulted  on a        $2.65 million loan, personally  guaranteed by Howard and Robb.   Rhode        Island Hospital  Trust National  Bank ["Hospital Trust"],  the lender,        sued for  repayment and  for the  appointment  of a  receiver to  take        control  of the Companies' assets,  including their FCC  licenses.  In        apparent contravention  of the ensuing receivership  order, appellants        took various dilatory actions  designed to impede FCC approval  of the        license transfers  to the court-appointed  receiver.  Robb  and Howard        appeal the district court  finding of civil contempt, and  the summary        judgment entered against them on their loan guaranty.  We affirm.                                          I                                          I                                      BACKGROUND                                      BACKGROUND                                      __________                  Viewing  the  pleadings,  affidavits,  and  other  competent        submissions in the light  most favorable to appellants, see  Milton v.                                                                ___  ______        Van Dorn Co.,  961 F.2d 965,  969 (1st  Cir. 1992), without  crediting        ____________        "conclusory  allegations,  improbable   inferences,  and   unsupported                                    ____________________        1Howard Communications,  a Delaware corporation, held  FCC licenses to        operate radio  stations WGAM-AM  and WRSI-FM in  Greenfield, Massachu-        setts.   Citicom, a  Massachusetts corporation,  held FCC  licenses to        operate radio stations WBEC-AM/FM in Pittsfield, Massachusetts.        speculation," Medina-Munoz v. R.J. Reynolds Tobacco Co., 896 F.2d 5, 8                      ____________    _________________________        (1st Cir. 1990), the following facts emerge.2                  In 1988, appellants Howard and Robb, acting on the advice of        their "financial  consultant," Gregory L. Howard,  approached Hospital        Trust's  Broadcast Lending Division in  an effort to  refinance a $1.1        million  bank  loan then  held by  Old  Stone Bank.    After extensive        negotiations, Hospital  Trust officials  agreed to lend  the Companies        $2.65 million  to refinance the loan and to pursue a program of expan-        sion.  A Loan Agreement and  Revolving Credit and Term Note (hereinaf-        ter, collectively, the "loan agreement") were  duly executed by Robert        Howard, as president of the  Companies, on October 28, 1988.   Concur-        rently, appellants, as co-owners of the Companies, executed a Guaranty        Agreement under  which they personally guaranteed  the Companies' loan        agreement  obligations.   Until  September 30, 1989,  appellants  were        answerable under their guaranty whenever the Companies failed  to make        any payment in full, as it came due.  After that date, appellants were        liable on  the occurrence  of an  event of  default, as defined  under          5.08 of the loan agreement.  Howard and  Robb reluctantly signed the        guaranty at the insistence  of Hospital Trust, in order  to permit the                                    ____________________        2Other  so-called "facts," presented by appellants  for the first time        on appeal,  were not before the district court and will not be consid-        ered on appeal.  See Fed. R. App. Proc. 10(a).                         ___                                          4        loan  transaction to  go forward.   In  all significant  respects, the        guaranty was valid and enforceable on its face.3                  No loan payments were made after January 30, 1990.  On April        17, 1990, the Companies admitted their inability to make loan payments        in a timely manner,  and on June 26,  1990, the Companies admitted  an        event  of default under   5.08 of the loan agreement, thereby trigger-        ing  appellants' liability on their guaranty.  On October 17, Hospital        Trust  brought an action against the Companies under their loan agree-        ment, and against appellants on the guaranty.                  In  February  1991, following  several  unsuccessful workout        attempts,  Hospital Trust moved for  the appointment of  a receiver to        liquidate the  Companies' assets  in satisfaction  of the  unpaid loan        balance.  At the hearing held  on the motion for the appointment  of a        receiver in July 1991,  Robb orally represented to the  district court        that $2 million had been "segregated to [appellants'] account" for the        purpose of settling the  loan dispute.  The court  granted appellants'        request to  defer the  appointment of  a receiver,  but no funds  were        forthcoming.  On  August 5, Howard filed an affidavit  in support of a        further  request for deferral of the appointment of a receiver, repre-        senting to  the court that the  funds would be available  on or before                                    ____________________        3Appellants now state that they understood that the guaranty would not        be enforced, that it was "for appearances only."  They state that this        understanding was  reinforced by  Hospital Trust's failure     through        accident  or design    to  specify the "minimum  net worth" appellants        would be required to maintain  in order to protect the bank's  ability        to collect  on their guaranty.  Appellants  say they believed that the        omission of the "minimum  net worth" term rendered the  guaranty "void        on its face."  See infra pp. 8-9.                        ___ _____                                          5        August 15.   Again the court  acceded, but no funds  were forthcoming.        On  August 23, the court appointed Robert Maccini, a media consultant,        as receiver, effective August  26, and directed him to  obtain control        of the Companies'  properties, including their  FCC licenses.   Appel-        lants were enjoined  to cooperate  in the delivery  of the  Companies'                   ________  __ _________        properties and to refrain from "disturb[ing] or imped[ing] the receiv-        er in the performance of his duties in any way."                  The procedural plot deepened on  August 26, when Howard  and        Robb moved to stay  enforcement of the receivership order  pending FCC        approval of the  receiver's succession  to the  radio station  license        rights.  The motion was  denied.  Although Howard and Robb  could have        appealed the receivership  order, see 28 U.S.C.    1292(a)(2) (confer-                                          ___        ring appellate jurisdiction of interlocutory appeals from receivership        orders), no  appeal was  taken.   Instead, on  August  28, chapter  11        petitions were filed in behalf of the  Companies, which resulted in an        automatic stay of the  district court receivership proceedings against        the  Companies.  See  11 U.S.C.    362(a)(1).  In  accordance with FCC                         ___        regulations, see 47 C.F.R. 21-11(d), Howard and Robb thereupon submit-                     ___        ted a Transfer of Control Application to the FCC requesting authoriza-        tion  to transfer  the radio  station licenses  to the  Companies, qua                                                                           ___        debtors-in-possession.                  As the  district court  proceedings against Howard  and Robb        were unaffected  by the Companies'  initiation of chapter  11 proceed-        ings, see, e.g.,  In re Supermercado  Gamboa, Inc., 68  B.R. 230,  232              ___  ____   ________________________________        (Bankr. D.P.R. 1986), on  October 9, Hospital Trust moved  for partial                                          6        summary judgment against appellants on their  loan guaranty.4  Summary        judgment was granted on April 1, 1992.                    The  intervening  dismissal  of the  Companies'  chapter  11        proceedings  on  January 9,  1992, lifted  the  automatic stay  of the        receivership proceedings.  See  11 U.S.C.    362(c)(1) & (2)(B).   The                                   ___        receiver accordingly  moved to take  control of the  Companies' assets        and, on or about  January 17, 1992, in order to assume  control of the        FCC  licenses from the former debtors-in-possession, forwarded license        transfer applications to Howard and Robb for execution.  Howard signed        the  transfer  applications on  January 22  and  returned them  to the        receiver on January 28.  In the meantime, however, on January 20, Robb        had filed  a separate  set of  license transfer  applications, seeking                     ________        authorization to  retransfer the FCC licenses from  the Companies, qua                                                                           ___        debtors-in-possession, to the Companies, qua former debtors-in-posses-                                                 ___        sion.   Moreover,  Robb  notified  the receiver  that  the  receiver's        license transfer  applications should  not be filed  until appellants'        applications had "cleared" the FCC.  The  receiver's transfer applica-        tions were not filed with the FCC until February 4.  On February 9, in        response to the filing of the receiver's license transfer applications        with  the FCC, appellants filed a so-called "Transferor's Statement of        Circumstances," signed  by Robb  and supported by  Howard's affidavit.        The statement  and affidavit  opposed the receiver's  license transfer                                    ____________________        4Under their guaranty,  Howard and  Robb waived any  right to  require        that Hospital Trust  proceed against  the Companies in  the first  in-        stance.                                          7        applications and alleged a litany of illegal and abusive activities on        the  part  of the  receiver.   The  district  court later  found these        accusations  false,  misleading,  and violative  of  the  receivership        order.                  Simultaneously with the filing of the Transferor's Statement        of Circumstances, the FCC  received a so-called "Petition to  Deny and        Impose Forfeiture," signed by  "Denise Harris" and purportedly submit-        ted in behalf of  the "HCC/CRP Creditors Committee."   Although appel-        lants'  names do not appear on the "petition," upon further investiga-        tion  it  was discovered  that Denise  Harris  was a  receptionist for        Robb's  law firm.   The  creditors  committee petition  reiterated the        false  allegations against  the  receiver, urged  disallowance of  the        request for transfer of  the Companies' licenses to the  receiver, and        recommended imposition  of "the highest possible  penalty" against the        receiver and Hospital Trust.   If the HCC/CRP Creditors  Committee was        anything other than  a vehicle  utilized by appellants  to impede  the        license transfer to the court-appointed receiver, the  record does not        substantiate it.    In any  event,  Howard and  Robb now  admit  their        responsibility for filing  the petition  signed by  Harris, which  the        district court found to be a flagrant violation of its order enjoining        appellants to  refrain from  "disturb[ing] or imped[ing]  the receiver        . . . ."                  On  April 1,  the district  court found  Howard and  Robb in        civil  contempt for  interposing (1)  the unnecessary  post-bankruptcy        license  retransfer, (2)  the creditors  committee's petition  through                                          8        Harris,  and  (3) the  "Statement of  Circumstances" opposing  the FCC        license  transfer to the receiver.   Appellants were  ordered to reim-        burse Hospital Trust and  the receiver for the attorney  fees incurred        in  responding to the dilatory FCC filings  by and in behalf of appel-        lants.   See Chambers v.  NASCO, Inc.,  111 S. Ct.  2123, 2133  (1991)                 ___ ________     ___________        (upholding  inherent power of federal district  court to shift counsel        fees as sanction  for contemptuous conduct which included, inter alia,                                                                   _____ ____        false and frivolous FCC petitions); Hutto v. Finney, 437 U.S. 678, 689                                            _____    ______        (1978).  Howard and Robb appeal.                                            II                                          II                                      DISCUSSION                                      DISCUSSION                                      __________        1.   Summary Judgment        1.   Summary Judgment             ________________                  Summary judgment  was appropriate on the  loan guaranty only        if Hospital Trust demonstrated (1) the absence of any genuine issue of        material fact, and (2) its right to judgment as  a matter of law.  See                                                                           ___        Fed. R. Civ.  P. 56(c); FDIC v. Singh, No. 92-1344, slip op. at 1 (1st                                ____    _____        Cir. Oct. 7, 1992).  We view the evidence in the light  most favorable        to the non-moving parties, see Bank One Texas, N.A. v. A.J. Warehouse,                                   ___ ____________________    _______________        Inc., 968 F.2d 94, 97 (1st Cir. 1992), and review the summary judgment        ____        ruling de novo, see, e.g., Milton, 961 F.2d at 969.               __ ____  ___  ____  ______                  Appellants  frivolously  assert that  the  loan  guaranty is        "void  on its face," as it omitted  to prescribe a "minimum net worth"        the  guarantors would be required  to maintain as  contemplated by the                                          9        form.5  The  appropriate inquiry is whether the omitted  term is mate-                                                                         _____        rial, i.e., whether its  omission renders the guaranty "too  vague and        ____  ____        uncertain  to  constitute  an enforceable  contract."    Jordan-Milton                                                                 _____________        Mach.,  Inc. v. F/V Teresa Marie  II, No. 91-1761, slip  op. at 8 (1st        ____________    ____________________        Cir. Oct. 30, 1992).   The omission of a "minimum  net worth" term was        utterly  immaterial, as  it  in no  manner  prejudiced appellants  but        simply deprived Hospital  Trust of further  protection under its  loan        guaranty.                  Appellants' claim that  there was insufficient consideration        for the loan guaranty is untenable under Rhode Island law, which makes        clear that the loan made to the Companies was sufficient consideration        for their personal guaranty.  See Katz v. Prete, 459 A.2d 81, 86 (R.I.                                      ___ ____    _____        1983) ("When a corporate officer agrees to be liable for a debt of the        corporation,  it is  not necessary  for consideration  to move  to the                                    ____________________        5The subject net worth clause reads:                  Guarantors agree to  maintain an  excess of  total                  assets over  total liabilities, determined  in ac-                  cordance  with   generally  acceptable  accounting                  principles . . . of at least ($      ).                                                  ______             Courts  reject the view that  "a guaranty agreement  printed on a        standard form is not enforceable unless all blanks of the form contain        terms."  FDIC v.  Neitzel, 769 F. Supp. 346,  349 (D. Kan. 1991);  see                 ____     _______                                          ___        also Cessna Finance Corp. v. Meyer, 575 P.2d 1048 (Utah 1978) (uphold-        ____ ____________________    _____        ing guaranty agreement containing  blank term for limitation  on guar-        antor's liability);  North Carolina Nat'l.  Bank v. Corbett,  271 N.C.                             ___________________________    _______        444,  156 S.E.2d 835 (1967)  (same); McCaleb v.  National Bank of Com-                                             _______     _____________________        merce, 752 S.W.2d 54 (Ark. App. 1988) (same).        _____                                          10        officer  personally.   It is  enough if  the corporation  receives the        consideration.").6                  Appellants' further  contention, that their  liability under        the guaranty expired on  September 30, 1989, is belied by  the express        language of the guaranty:                  On or  after September 30, 1989,  the liability of                  the Guarantors hereunder shall  be released at all                  such times that there is no Event of Default . . .                  .  The Guaranty  will immediately be reinstated at                     ___ ________  ____ ___________ __ __________ __                  any  time than [sic]  an Event of  Default under                    ___  ____ ____ _____  __ _____ __  _______ _____ _                  5.08 of the Loan Agreement occurs.                  ____ __ ___ ____ _________ ______        The record is clear that the Companies were in default under   5.08 of        the loan  agreement on or before  June 26, 1990, and  that the default        remained  uncured.   Under  the  unambiguous terms  of  their guaranty        agreement, therefore, appellants' liability  was "reinstated."   "[S]o        long as the  words of an agreement are plain  and free from ambiguity,        they  must be construed in their ordinary  and usual sense."  Bank One                                                                      ________        Texas, 968 F.2d at 98 (quoting McDonald's Corp. v. Lebow Realty Trust,        _____                          ________________    __________________        888 F.2d  912, 913-14  (1st Cir.  1989)).  See  also United  States v.                                                   ___  ____ ______________        Mallett,  782 F.2d  302,  303 (1st  Cir.  1986) (express  language  of        _______        guaranty bars defenses).7                                    ____________________        6In their brief on appeal, Howard  and Robb vaguely assert that Hospi-        tal Trust orally  promised them additional "consideration" in the form                                        __________        of lending "expertise" or unspecified  future loans.  Since appellants        advert to  this contention  with no attempt  to develop  a defense  to        liability on the loan or the guaranty, we  decline to address it.  See                                                                           ___        Jordan-Milton Mach., slip op. at 12.        ___________________        7In  the context  of  a loan  guaranty  or other  contract,  ambiguity        typically  means "language  which  'is susceptible  to differing,  but        nonetheless plausible,  constructions . .  .'"  Singh,  slip op. at  7                                                        _____        (quoting  Allen v. Adage, Inc., No. 91-2206,  slip op. at 12 (1st Cir.                  _____    ___________                                          11                  Finally, we perceive no  error in the district  court ruling        rejecting appellants' claim that  their loan guaranty was fraudulently        induced by  Hospital Trust.   Where, as here,  a claim must  be estab-        lished  by "clear and convincing  evidence," see Halpern  v. Pick, 522                                                     ___ _______     ____        A.2d 197, 197  (R.I. 1987)  (fraudulent inducement must  be proved  by        "clear  and convincing evidence"); see  also Fashion House,  Inc. v. K                                           ___  ____ ____________________    _        Mart Corp., 892 F.2d 1076, 1092 (1st Cir. 1989) (same) (New York law),        __________        "evidence that 'is merely colorable or is not significantly probative'        cannot deter summary judgment,"  Wynne v. Tufts Univ. School  of Medi-                                         _____    ____________________________        cine,  No. 92-1437,  slip op. at  7 (1st  Cir. Oct.  6, 1992) (quoting        ____        Anderson v. Liberty Lobby,  477 U.S. 242, 249-50 (1986)).   Appellants        ________    _____________        rely entirely on conclusory  affidavits attesting to their "understan-        ding"  that  the guaranty  agreement would  not  be enforced  and that        additional  "consideration" would  be  provided.   Even assuming  that        their conclusory "understandings" were competent evidence, see Fed. R.                                                                   ___        Civ. P. 56(e),  notwithstanding the recognized "rule that  where . . .        the contract is unambiguous, extrinsic evidence as to . . . the intent        of the parties  should not be considered," Singh, slip  op. at n.7, we                                                   _____        are persuaded that Rhode  Island law would preclude  appellants' reli-        ance  on Hospital Trust's alleged oral representations as a sufficient        basis for opposing summary judgment.                                    ____________________        1992)).   Appellants' suggested  interpretation contradicts  the plain        language of  the guaranty agreement.  See  id. at 11 (resisting inter-                                              ___  ___        pretation which would  render nugatory express clause in  loan guaran-        ty).                                          12                  Appellants  purport, inter  alia, to be  sophisticated busi-                                       _____  ____        nessmen  (Robb a  communications lawyer;  Howard a  longtime executive        with National Broadcasting Company) who retained a "financial advisor"        to assist  in the  negotiation  of a  complex commercial  transaction.        They  had made previous loan agreements which did not include personal        guaranties.  They read and understood the terms and reluctantly signed        the  guaranty, apparently well aware that it  would bind them.  As the        Rhode Island Supreme Court held  in Katz, 459 A.2d at 85,  a sophisti-                                            ____        cated businessman's asserted reliance on oral characterizations may be        held unreasonable, as  a matter  of law,  where the  characterizations        contradicted  the plain language of a guaranty contract and are incon-        sistent with  the circumstances surrounding  its execution.   See also                                                                      ___ ____        Mallett, 782 F.2d at 303-04 (guarantor's asserted reliance on  "condi-        _______        tional, tentative statement" by lender held inadequate).                  We conclude that  appellants' contentions are  without basis        in law and that  summary judgment was  properly granted on their  loan        guaranty.8                                    ____________________        8Whatever remaining  summary judgment  claims may lurk  in appellants'        confusing  presentations  on appeal  are  deemed waived.    See United                                                                    ___ ______        States v. Zannino, 895 F.2d 1  (1st Cir.), cert. denied, 494 U.S. 1082        ______    _______                          _____ ______        (1990) (claims raised in  conclusory fashion, unsupported by developed        argumentation, are deemed waived); Jordan-Milton Mach., slip op. at 12                                           ___________________        (same).   Although  appellants  ostensibly appear  pro  se, and  under                                                           ___  __        normal  circumstances "courts should hold  pro se documents  to a less                                                   ___ __        stringent standard,"  see Wightman  v.  Bureau of  Alcohol, Tobacco  &                              ___ ________      ______________________________        Firearms,  755 F.2d 979, 983 (1st Cir.  1985), we see no justification        ________        for  indulgence in  these  circumstances.   Robb  is an  attorney  and        partner in  the law  firm  of Robb  and Henning.    Moreover, at  oral        argument he was represented by a law partner, whose assistance presum-        ably was as accessible in  the earlier stages of the appeal.   Howard,        in  turn, is  a sophisticated  businessman and  successful consultant.                                          13                2.   The Contempt Order        2.   The Contempt Order             __________________                  Next,  appellants challenge the  district court's finding of        civil contempt for  "impeding the transfer of the FCC  licenses to the        Receiver."   Ordinarily, a civil  contempt order is treated  as a non-        appealable interlocutory  order.  See 11 Charles A. Wright & Arthur R.                                          ___        Miller,  Federal Practice &  Procedure   2960  at 592 (1973).   In the                 _____________________________        present case,  however, we  need not  resolve the  difficult jurisdic-        tional issue  raised by  appellants,  since the  contempt finding  and        sanctions  were abundantly warranted.  See Norton v. Mathews, 427 U.S.                                               ___ ______    _______        524, 528-33 (1976) (where  merits can be  easily resolved in favor  of        the  party challenging  jurisdiction, resolution of  complex jurisdic-        tional inquiry may be avoided);  see also DCPB, Inc. v. City  of Leba-                                         ___ ____ __________    ______________        non, 957 F.2d 913, 919-20 (1st  Cir. 1992) (citing Cruz v. Savage, 896        ___                                                ____    ______        F.2d 626, 635 (1st Cir. 1989)).9                                    ____________________        There  is no basis  for assuming that  either appellant was  unable to        obtain adequate representation on appeal,  as both were represented by        counsel below.        9We are  unpersuaded by  Hospital Trust's contention  that appellants'        payment of the sanction mooted their challenge.  Although uncondition-        al  payment of a civil contempt fine precludes appellate review of the        underlying contempt decree, see Cordero v. DeJesus-Mendez, 867 F.2d 1,                                    ___ _______    ______________        21  (1st Cir.  1989) ("[s]ince  the contempt  order has  been complied        with, no case  or controversy  remains, and  the appeal  must be  dis-        missed.");  In re Cordova Gonzalez, 726  F.2d 16, 21 (1st Cir.), cert.                    ______________________                               _____        denied,  466 U.S. 951 (1984),  the record reveals  that appellants did        ______        not satisfy the  contempt sanction unconditionally.   Their check  for        the amount of the contempt sanction was forwarded to Hospital Trust on        June 5, 1992, subject to the  direction that the proceeds be "[placed]        in  escrow pending appeal  if such action  is appropriate."   See App.                                                                      ___        Exh. 21  (letter from  Scott  Robb to  Sabin Willett).   Although  the        instruction  seems to  leave it  to the  bank's discretion  whether to        escrow the  funds, we  think its  intent is  sufficiently  clear:   to                                          14                  As supportably determined by the district court, see Project                                                                   ___ _______        B.A.S.I.C. v. Kemp, 947 F.2d 11 (1st Cir. 1991) ("clear  error" review        __________    ____        appropriate on mixed question of law and fact in contempt proceedings;        ultimate  finding  of  contempt  reviewed for  abuse  of  discretion),        appellants displayed a clear  pattern of resistance, overt as  well as        surreptitious,  to the  enforcement  of the  receivership order.   The        contumacious  conduct  included  their  dilatory  FCC  applications to        transfer the station licenses to the Companies  following dismissal of        the chapter  11 proceedings,  rather than  directly  to the  receiver;        their  notification  to the  receiver  that his  FCC  applications for        approval of the license transfers to himself should not be filed until        their own dilatory  transfer applications had been  processed; and the        misleading FCC  filings  (including the  "creditors committee"  filing        signed by Robb's receptionist), designed  to impede enforcement of the        receivership  order,  notwithstanding the  fact  that appellants  were        explicitly enjoined to cooperate and to "refrain from . . . imped[ing]        the  receiver  in the  performance of  his duties  in  any way."   Cf.                                                                           ___        Chambers,  111 S. Ct. at 2139 (upholding contempt sanctions for course        ________        of conduct which included, inter alia, filing frivolous FCC opposition                                   _____ ____        in order to circumvent judgment ordering transfer of license; "as long        as  a party  receives an  appropriate hearing  . . . the party  may be        sanctioned for abuses of process occurring beyond the courtroom,  such        as  disobeying  the court's  orders").   Appellants  do not  cite (and                                    ____________________        escrow  the funds  pending resolution  of any  appeal of  the contempt        order.                                          15        neither we nor the district court have discovered) any authority which        would support the  claim that  their actions were  "compelled" by  FCC        regulations.  Id.   We discern no abuse of  discretion in the district                      ___        court's contempt finding or its imposition of sanctions.                  Affirmed; double costs to appellee.                  Affirmed; double costs to appellee.                  ________  ______ _____ __ ________                                          16